Ferguson, Judge
(dissenting):
. I dissent.
With all respect, I am required to disagree with my brothers’ opinion that a present misrepresentation of future intention may constitute the basis of a false pretense in a charge of larceny in violation of Code, supra, Article 121, 10 USC § 921. I set forth the reasons for my disagreement at length in my separate opinion in United States v Cummins, 9 USCMA 669, 26 CMR 449. To the cases there cited, I add the comment of Associate Justice Clark in Chaplin v United States, 157 F2d 697 (CA DC Cir) (1946), at page 698:
“A majority of the courts having this problem placed before them have not subscribed to the theory that ‘intention’, as manifest by false and misleading promises, standing alone, is a fact in the sense required for a conviction on the charge of false pretenses ....
“Not only is the rule deeply rooted in our law, but moreover, we think the reasons upon which it is founded are no less cogent today than they were when the early cases were decided under the English statute cited by Wharton, supra. It is of course true that then, as now, the intention to commit certain crimes was ascertained by looking backward from the act and finding that the accused intended to do what he did do. However, where, as here, the act complained of — namely, failure to repay money or use it as specified at the time of borrowing — is as consonant with ordinary commercial default as with criminal conduct, the danger of applying this technique to prove the crime is quite apparent. Business affairs would be materially incumbered by the ever present threat that a debtor might be subjected to criminal penalties if the prosecutor and jury were of the view that at the time of borrowing he was mentally a cheat. The risk of prosecuting one who is guilty of nothing more than a failure or inability to pay his debts is a very real consideration. It is not enough to say that if innocent the accused would be found not guilty. The social stigma attaching to one accused of a crime as well as the burdens incident to the defense would, irrespective of the outcome, place a devastating weapon in the hands of a disgruntled or disappointed creditor.”
We have heretofore approved convictions of the offense of dishonorable failure to pay debts, in violation of Code, supra, Article 134, 10 USC § 934. United States v Swanson, 9 USCMA 711, 26 CMR 491; United States v Cummins, supra. Having so construed the Code, we should not now add the charge of larceny to every creditor’s arsenal.
I would reverse the decision of the board of review and order the charge dismissed.